Citation Nr: 0808653	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-29 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the RO rating decision of June 1988 that denied service 
connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than February 
12, 2004, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appellant appeared at a hearing on appeal, before the 
undersigned in January 2008.  A transcript of the hearing is 
on file.  The appellant represented himself at the hearing 
but has otherwise been represented by the organization listed 
on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal regarding the request for an 
earlier effective date for the grant of service connection.  
(Note: The VCAA, however, does not apply to CUE claims - 
either with respect to prior, unappealed RO decisions or to 
prior decisions of the Board.  38 U.S.C.A. §§ 5109A, 7111(a); 
38 C.F.R. §§ 3.105(a), 20.1400-20.1411; see also Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); and Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc)).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The Act and implementing regulations 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.

After careful review of the claims folder, the Board finds 
that the veteran has not received VCAA notice as to the 
earlier effective date issue on appeal.  Additional 
development is necessary in this regard as directed below.  

Moreover, the Board notes that in February 2005, the RO 
rendered a decision finding that CUE error did not exist in a 
June 1988 rating decision regarding entitlement to service 
connection for PTSD and that an earlier effective date was 
not warranted for the grant of service connection.  In March 
2005 and in numerous other subsequently dated statements, the 
veteran has argued that the June 1988 rating decision 
contains CUE error and that an earlier effective date is 
warranted.  The Board construes these statements as a notice 
of disagreement with regard to the February 2005 decision as 
to the assignment of February 12, 2004, as the date of the 
award of service connection for PTSD and as to the claim of 
CUE in the RO denial of the claim of service connection for 
PTSD in June 1988.  The statement of the case (SOC) issued to 
the veteran with the respect to the February 2005 denial, 
however, only pertains to the earlier effective date issue.  
Inasmuch as the RO has not furnished the appellant a SOC that 
addresses the issue of CUE in the June 1988 rating decision, 
a remand is warranted.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 
(Fed. Cir. 1997).  

In addition, because a finding of CUE in a prior rating 
action could render moot the appellant's earlier effective 
date claim on appeal, the Board finds that the CUE claim is 
inextricably intertwined with this claim.  See also Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  Under these circumstances, the Board finds 
that these issues should be considered together, and thus a 
decision by the Board on the veteran's earlier effective date 
claim would now be premature.  See Huston v. Principi, 18 
Vet. App. 395 (2004); Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Initially, as to issue # 1 on appeal, 
the AMC RO should furnish the appellant a 
SOC regarding his claim of CUE in the 
June 1988 rating decision.  The appellant 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.  The RO 
should allow the appellant the requisite 
period of time for a response, in 
accordance with 38 C.F.R. § 19.30.  If a 
timely substantive appeal is not 
received, the appeal should be closed.

2.  As to # 2 on appeal, the RO should 
provide the veteran VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish an earlier effective date for 
the claim of service connection for PTSD 
on appeal.  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

3.  Subsequently, if otherwise 
indicated (for instance if additional 
evidence is submitted) the RO should 
readjudicate the issue of entitlement 
to effective date earlier than February 
12, 2004, for the grant of service 
connection for PTSD.  In any event, the 
claim as to this issue should be 
returned to the Board in accordance 
with applicable procedures, as 
appropriate, whether or not the other 
issue is appealed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



